DECISION and ORDER
MYRON L. GORDON, District Judge.
The defendants have moved for an order requiring the plaintiff to appear in Milwaukee for the purpose of being orally deposed by defendants’ counsel and also for the purpose of submitting to a physical examination by a doctor of defendants’ choice. A briefing schedule was established by the court. The defendants’ brief was timely filed, but no opposing brief from the plaintiff has been received.
Consistent with Costanza v. Monty, 50 F.R.D. 75 (E.D.Wis.1970), the court concluded that the defendants’ motion should be granted.
Therefore, it is ordered that the defendants’ motion to require the plaintiff to appear in Milwaukee at a mutually acceptable time and place for the purpose of being orally deposed and for the purpose of a physical examination be and hereby is granted.